DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 has been considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Imamoto et al. (JP 2005216888 A) hereinafter Imamoto in view of Shibuya et al. (JP H11281823 A) hereinafter Shibuya.
Regarding claim 1, Imamoto (Figures 2, 9, and 10) teaches an optical connecting component (cable support, 84 along with optical fiber cable having a connector, 82), comprising: 
an optical fiber (optical fiber cable having a connector, 82; the first paragraph of the background art section of the translation indicates that the cable may be an optical fiber cable.); 
a second fixing member (a cable support (support body) 84 or 11) including a bendable middle bone (support main body, 11 in Fig. 9), a grip portion (connector holding portion, 12) on one end side of the middle bone (support main body, 11 in Fig. 9), and an optical fiber fixing portion (cable holding portion,13 in Fig. 9) for fixing the optical fiber (optical fiber cable having a connector, 82) to the middle bone (support main body, 11 in Fig. 9) on the other end side of the middle bone (support main body, 11 in Fig. 9).  
Imamoto does not specifically teach a first fixing member to which one end portion of the optical fiber is fixed.
 	However, Shibuya (Figures 1-12) teaches a first fixing member (main body consisting of substrate members 24 (with V grooves, 23) and 25) to which one end portion of the optical fiber (optical fiber strands, 12) is fixed. 
Imamoto and Shibuya are considered to be analogous to the claimed invention because they are in the same field of optical elements, systems, or apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imamoto to incorporate the teachings of Shibuya and provide an optical connecting component, comprising: an optical fiber; a first fixing member to which one end portion of the optical fiber is fixed; and 5a second fixing member including a bendable middle bone, a grip portion for griping the first fixing member on one end side of the middle bone, and an optical fiber fixing portion for fixing the optical fiber to the middle bone on the other end side of the middle bone, for the purpose of providing an optical fiber array device which can array optical fibers easily and linearly so that their end parts are close to one another (Shibuya, abstract).
Regarding claim 2, Imamoto in view of Shibuya teaches the optical connecting component according to claim 1. Imamoto further discloses that the middle bone (support main body, 11 in Fig. 9) is bent, and the optical fiber (optical fiber cable having a connector, 82) is bent along the middle bone (support main body, 11 of cable support in Fig. 9; cable support is formed of a metal material having flexibility and plasticity).  
Regarding claim 3, Imamoto in view of Shibuya teaches the optical connecting component according to claim 1.  Shibuya further discloses that the first fixing member (main body consisting of substrate members 24 (with V grooves, 23) and 25) includes a hole (V grooves, 23) through which the one end portion of the optical fiber (optical fiber strands, 12) penetrates.  
 Regarding claim 4, Imamoto in view of Shibuya teaches the optical connecting component according to claim 1. Shibuya further discloses that the first fixing member (main body consisting of substrate members 24 (with V grooves, 23) and 25) includes two plate-shaped members (substrate members 24 and 25) that sandwich the one end portion of the optical fiber (optical fiber strands, 12).  
Regarding claim 5, Imamoto in view of Shibuya teaches the optical connecting component according to claim 1. Imamoto further discloses that the optical fiber fixing portion (cable holding portion,13 in Fig. 9) is a clamp member (claw-shaped connector holding portions) that is provided on the middle bone (support main body, 11 in Fig. 9) and clamps the optical fiber (optical fiber cable having a connector, 82).  
Regarding claim 6, Imamoto in view of Shibuya teaches the optical connecting component according to claim 1. Imamoto further discloses that the optical fiber fixing portion (cable holding portion,13 in Fig. 9) is an adhesive that allows the optical fiber to adhere to the middle bone (The second paragraph of the best-mode subsection of the description art section of the translation indicates that a coating of epoxy on the surface of cable support is applied to hold the cable firmly).  
Regarding claim 7, Imamoto in view of Shibuya teaches the optical connecting component according to claim 1, Imamoto further discloses that the second fixing member is made of plastically deformable steel material (The first paragraph of the best-mode subsection of the description art section of the translation indicates that cable support is formed of a metal material having flexibility and plasticity such as stainless steel, aluminum, copper, etc. and alloys).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US 20210333489 A1) teaches a fiber array for vertical coupling, including an optical fiber, an L-shaped plate, a U-shaped cover plate and a V-shaped slot.
Kuang et al. (US 20170343743 A1) teaches a bend inducing fiber array unit is provided comprising first and second anti-recovery plates and a V-groove chip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is (571)272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P.P./Examiner, Art Unit 2874                                                                                                                                                                                                        07/07/2022



/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874